                                                                               FILED
                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                              APR 12 2019
                          MISSOULA DIVISION                                   Clerk., US
                                                                             District o", M Courts
                                                                             Mrssoufa o •o_   ntana
                                                                                           tvrsion


 RANDALL CHILDRESS and CLAUDIA                         CV 18-183-M-DWM
 CHILDRESS,

                      Plaintiffs,
                                                              ORDER
        vs.

 COSTCO WHOLESALE
 CORPORATION,

                      Defendant.


      On September 23, 2016, Randy and Claudia Childress gave their car keys to

an employee in the Tire Center of Defendant Costco Wholesale Corporation to get

their tires rotated. (Doc. 12 at ,r 3(d).) Their keys were then given to another

individual who drove away in their car. (Id.) They sued Costco, alleging

negligence (Counts 1, 4), bailment (Count 2), and negligent infliction of emotional

distress (Count 3). (See Doc. 13.) At the April 11, 2019 final pretrial conference,

the parties were given the opportunity to argue Costco' s request to exclude the

expert testimony of Timothy J. Stoddard, a psychiatrist noticed by the Childresses.

Ultimately, the inadequacy of Mr. Stoddard's expert disclosure excludes his

opinion testimony at trial, but he is permitted to testify as a fact witness. Cf Apex



                                          1
Abrasives v. WGI Heavy Minerals, Inc., 2019 WL 1403111 (D. Mont. Mar. 28,

2019).

         Parties are required to make their expert disclosures at the time and in the

manner ordered by the Court. Goodman v. Staples The Office Superstore, LLC,

644 F .3d 817, 827 (9th Cir. 2011 ). If a party fails to properly disclose this

information, the party cannot use the non-disclosed information at trial "unless the

failure was substantially justified or is harmless." Fed. R. Civ. P. 37(c)(l); Yeti by

Molloy, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). The

parties were reminded of this potential sanction in the Scheduling Order, which

states: "An inadequate report or disclosure may result in exclusion of the expert's

opinions at trial even though the expert has been deposed." (Doc. 12 at, 9(c).)

         Rule 26(a)(2) provides for disclosures by two types of expert: those retained

or specifically employed to give expert testimony in a case, Fed. R. Civ. P.

26(a)(2)(B), and those who are not retained or specially employed, but who

nonetheless may provide expert testimony, Fed. R. Civ. P. 26(a)(2)(C). An expert

who falls into the first category is required to provide an expert report. Fed. R.

Civ. P. 26(a)(2)(B). An expert who falls into the second category, however, need

only provide disclosures stating both "the subject matter on which the witness is

expected to present evidence under Federal Rule of Evidence 702, 703, or 705[]




                                            2
and ... a summary of the facts and opinions to which the witness is expected to

testify." Fed. R. Civ. P. 26(a)(2)(C)(i), (ii).

      Here, Dr. Stoddard was disclosed as a non-retained, treating physician under

Rule 26(a)(2)(C). Costco argues that Dr. Stoddard does not qualify as a treating

physician because Randy Childress went to see him only one time and it was for

the specific purpose of getting an expert opinion in anticipation of litigation. Thus,

according to Costco, Dr. Stoddard was required to provide an expert report under

Rule 26(a)(2)(B). The Childresses argue that Dr. Stoddard should be able to testify

to his meeting with Randy, the course of treatment he prescribed, and explain why

he prescribed that course of treatment. Costco has the better argument.

      A treating physician is only exempt from Rule 26(a)(2)(B)'s written report

requirement to the extent his opinion was formed during the course of treatment,

i.e., to the expert's percipient opinions. Goodman, 664 F.3d at 826; see Tarter v.

Throne Law Office, P.C., 2019 WL 609337, at *3-4 (D. Mont. Feb. 13, 2019)

(collecting cases). "[A] treating physician who is offered to provide expert

testimony as to the cause of the plaintiffs injury, but who did not make that

determination in the course of providing treatment, should be deemed to be one

'retained or specially employed to provide expert testimony in the case,' and thus

is required to submit an expert report in accordance with Rule 26(a)(2)." Meyers v.

Nat '/ R.R. Passenger Corp., 619 F.3d 729, 734-35 (7th Cir. 2010).

                                            3
       There is no dispute that Randy only saw Dr. Stoddard one time.

Additionally, his medical records from his treating physician, Dr. April Roberts,

indicate that Randy needed to get a medical opinion for this litigation and that he

sought out Dr. Stoddard to provide that opinion. (See Doc. 60-4.) Then, at their

meeting, Dr. Stoddard merely took Randy's history, performed a physical exam,

made an assessment of PTSD, and directed Randy to return if his symptoms

worsened or persisted. (See Doc. 60-3.) There is no evidence that Dr. Stoddard

previously considered or determined the cause of Randy's injuries during the

course of treatment.

      Because Dr. Stoddard's Rule 26(a)(2)(C) disclosure is insufficient for a

retained expert and the Childresses have not shown that their failure to provide an

adequate disclosure was either substantially justified or harmless, exclusion is

appropriate. Fed. R. Civ. P. 37(c)(l). Accordingly, IT IS ORDERED that Dr.

Stoddard's expert opinion testimony is excluded from trial; however, Dr. Stoddard

is permitted to testify as a fact witness.
                           -/l--
       DATED this       l'l   day of April, 2019.




                                                       lloy, District Judge
                                                        istrict Court




                                             4
